IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,058-01


                        EX PARTE CHAD WAYNE TILLER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 15-08-08855-CR(1) IN THE 410 DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to three years’ imprisonment. He did not appeal his conviction.

        Applicant states as his ground for relief, “Received labs from Texas Department of Public

Safety.” As supporting facts, he states, “Lab results came back negative, no controlled substance was

found.” The trial court recommends in its agreed findings that this Court grant relief due to an

involuntary plea. It finds that Applicant entered his plea of guilty in the mistaken belief that he

possessed a controlled substance and that Applicant’s plea of guilty in this case was not knowingly
                                                                                                       2

and voluntarily entered. There are no lab results in the habeas record, however, so the findings are

not currently supported. The trial court shall have the habeas record to this Court supplemented with

the lab results.

        This application will be held in abeyance until the trial court has had the habeas record to this

Court supplemented, which shall be within 30 days of the date this order. Any extensions of time

shall be obtained from this Court.

Filed: May 25, 2016
Do not publish